In an action to recover upon continuing guarantees of the payment of a debt, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated September 11, 1986, as denied its motion for summary judgment.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the plaintiff’s motion is granted to the extent that the plaintiff is awarded partial summary judgment on the issue of liability, and the matter is remitted to the Supreme Court, Nassau County, for an immediate trial pursuant to CPLR 3212 (c) on the issue of damages.
By their explicit terms, the revocation of the continuing personal guarantees in question could be effected only by the sending, by registered mail, of notices of revocation to the address specified in the guarantee instruments. Since the defendants concede they did not comply with these requirements, partial summary judgment as to liability should have been granted (see, Sterling Natl. Bank & Trust Co. v I. S. A. Merchandising Corp., 91 AD2d 571; National Bank v Stadium Prods., 47 AD2d 847, appeal dismissed 36 NY2d 869), and an immediate trial should be held to determine the extent of damages, which remains in dispute (see, CPLR 3212 [c]).
The defendants’ contention that the plaintiff should be estopped from enforcing the guarantees is without merit. Thompson, J. P., Brown, Niehoff and Spatt, JJ., concur.